November 24, 1933. The opinion of the Court was delivered by
It appears to the Court that the conclusions of E. Inman, Esq., master in equity for Greenville County, in this cause were correct. His report will be reported, and is adopted as the opinion of this Court. *Page 343 
The judgment of this Court is that the decree of the Circuit Judge, appealed from, be, and the same is hereby, reversed, and the cause remanded to the Court of Common Pleas of Greenville County for such further action as shall be necessary to carry out the conclusions of the master.
MESSRS. JUSTICES STABLER and BONHAM concur.